OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS


            STATE OF TEXAS            %i      RfiaStrefc*
            PENALTY FOR               g«
            PRIVATE USE               2«      ^ ^ £ 02 m                $ OOO.2:
                                                      ••Xfc-g 0001401623 AUG 06 2015
7/29/2015                                                COA No. 14-14-00209-CR
Johnson, Jonathan Glen       Tr. Ct. No. 1377006                    PD-0396-15
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                                  Abel Acosta, Clerk

                           JONATHAN GLENJOHNSON
                                             TDC# 01943739
                                                                        F WD